Proceeding pursuant to CPLR article 78 to review a determination of the Commissioner of the Suffolk County Department of Health Services, dated June 8, 1992, which adopted the recommendation of a Hearing Officer, made after a hearing, finding petitioners in violation of article 12 of the Suffolk County Sanitary Code and imposing a civil penalty of $24,500.
Adjudged that the petition is granted, on the law, without costs or disbursements, to the extent that the determination with respect to John Mike Holding Corp. is annulled and the charge against John Mike Holding Corp. is dismissed, the *548determination is otherwise confirmed and the proceeding is otherwise dismissed, without costs or disbursements.
Following an administrative hearing, the respondent, Mary E. Hibberd, Commissioner of the Suffolk County Department of Health Services, adopted the findings of a Hearing Officer and determined that petitioners were in violation of article 12 of the Suffolk County Sanitary Code (see, Suffolk County Sanitary Code § 760-1201 et seq.). Based on our review of the record, we find that the respondent’s determination with respect to petitioner 221 Main Street Inc. is supported by substantial evidence (see, CPLR 7803 [4]). Moreover, we find the imposition of a civil penalty of $24,500 to be proper.
However, we find that the respondents determination with respect to John Mike Holding Corp. is unsupported by substantial evidence. Accordingly, the determination with respect to John Mike Holding Corp. must be annulled. Bracken, J. P., Balletta, Copertino and Hart, JJ., concur.